DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 6 January 2022.
Claims 1 – 9 and 21 are pending.  Claims 10 – 20 are cancelled by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (U.S. 6,006,434), hereinafter Templeton, in view of Nagahama (U.S. 2014/0208599 A1), in further view of Kirkendall (U.S. 6,171,125).

Regarding claim 1, Templeton discloses a powered device (10, fig. 1) comprising:
a powerhead unit (12, fig. 1) including
(16, fig. 1),
a first shaft segment (18, fig. 6) having a first driveshaft segment (26, 40, fig. 6) coupled to the motor (16) (col. 3, ll. 9 – 12), and
a first connecting portion (24, fig. 6) attached to the first shaft segment (18); and
an attachment unit (14, fig. 1) selectively attachable to and powered by the powerhead unit (12), the attachment unit (14) including
an operational unit (28, fig. 1) configured to be driven by the motor (16),
a second shaft segment (30, fig. 6) having a second driveshaft segment (36, 42, fig. 6) coupled to the operational unit (28) (col. 3, ll. 17 – 19), and
a second connecting portion (34, fig. 6) attached to the second shaft segment (30) for coupling to the first connecting portion,
wherein one of the first connecting portion and the second connecting portion defines an axial opening includes a button having a hook portion (fig. 6 shows first connecting portion 24 defines axial opening 48 including button 46 having hook 66, 68), and
further wherein another of the first connecting portion and the second connecting portion defines a slot (100, fig. 6) configured to receive the hook portion (66, 68) (fig. 6 shows second connecting portion 34 defines slot 100).

Templeton does not explicitly disclose one of the first connecting portion and the second connecting portion defines an axial opening having a keyway, and further wherein another of the first connecting portion and the second connecting portion includes a key.
(fig. 10 shows first connecting portion 30a defines an axial opening 92b having keyway 98), and further wherein another of the first connecting portion and the second connecting portion includes a key (fig. 10 shows second connecting portion 30b includes key 138).

    PNG
    media_image1.png
    295
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    192
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Kirkendall (U.S. 6,171,125) – Annotated figs. 2, 4)]Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, with one of the first connecting portion and the second connecting portion defines an axial opening having a keyway, and further wherein another of the first connecting portion and the second connecting portion includes a key, as taught by Nagahama, with the motivation to enable the user to insert the second connecting portion into the first connecting portion in the correct orientation ([0062], ll. 6 – 8).
 


Templeton, as modified by Nagahama, does not explicitly disclose the keyway includes a first portion having a first constant width along a first axial extent of the first portion and a second portion having a second constant width along a second axial extent of the second portion, the first portion intersecting a rim of the axial opening, the second constant width being less than the first constant width.
However, Kirkendall teaches the keyway (60, 62, fig. 4) includes a first portion (60, fig. 4) having a first constant width (w, fig. 4) along a first axial extent (first extent B along axis A, annotated fig. 4) of the first portion (60) and a second portion (62, fig. 4) having a second constant width (Fig. 4 shows extension slot 62 having a constant width) along a second axial extent (second extent C along axis A, annotated fig. 4) of the second portion (62), the first portion (60) intersecting a rim (D, annotated fig. 4) of the axial opening (38, fig. 4), the second constant width being less than the first constant width (Fig. 4 shows the constant width of extension slot 62 being less than the constant width w of second slot 60). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the keyway, as disclosed by Templeton, as modified by Nagahama, with the keyway includes a first portion having a first constant width along a first axial extent of the first portion and a second portion having a second constant width along a second axial extent of the second portion, the first portion intersecting a rim of the axial opening, the second constant width being less than the first constant width, as taught by Kirkendall, with the motivation to provide compatibility with mating connectors having projections or spurs in a specific location so (Col. 3, ll. 55 – 58).

Regarding claim 2, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 1.
Templeton does not explicitly disclose when the attachment unit is attached to the powerhead unit, the axial opening receives the second connecting portion, and the keyway receives the key to prevent relative rotation between the first shaft segment and the second shaft segment.
However, Nagahama teaches when the attachment unit (20, fig. 1) is attached to the powerhead unit (40, fig. 1), the axial opening (92b, fig. 10) receives the second connecting portion (30b, fig. 10), and the keyway (98, fig. 10) receives the key (138) to prevent relative rotation between the first shaft segment and the second shaft segment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, as modified by Nagahama, as further modified by Kirkendall, with when the attachment unit is attached to the powerhead unit, the axial opening receives the second connecting portion, and the keyway receives the key to prevent relative rotation between the first shaft segment and the second shaft segment, as taught by Nagahama, with the motivation to enable the user to insert the second connecting portion into the first connecting portion in the correct orientation ([0062], ll. 6 – 8).

Regarding claim 3, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 1.
Templeton further discloses when the attachment unit (14, fig. 1) is attached to the powerhead unit (12, fig. 1), the slot (100, fig. 6) receives the hook portion (66, 68, fig. 6) to prevent relative axial movement between the first shaft segment and the second shaft segment.

Regarding claim 4, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 3.
Templeton further discloses the button (46, fig. 6) is operable to selectively remove the hook portion (66, 68, fig. 6) from the slot (100, fig. 6) (best seen in fig. 5) to permit relative axial movement between the first shaft segment and the second shaft segment, thereby permitting the attachment unit to be detached from the powerhead unit.

Regarding claim 5, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 1.
Templeton further discloses the button (46, fig. 6) is pivotable about a pivot axis (pivot axis of pivot pin 86, fig. 6) between an extended position (best seen in fig. 3) and a depressed position (best seen in fig. 5), such that when the attachment unit (14, fig. 1) is attached to the powerhead unit (12, fig. 1), the slot (100, fig. 6) receives the hook portion (66, 68, fig. 6) to prevent relative axial movement between the first shaft segment (18, fig. 6) and the second shaft segment (30, fig. 6) when the button (46) is in the extended position (best seen in fig. 3), and the hook portion (66, 68) vacates the slot (100) to permit relative axial movement between the first shaft segment (18) and the second shaft segment (30) when the button (46) is in the depressed position (best seen in fig. 5).


    PNG
    media_image5.png
    531
    493
    media_image5.png
    Greyscale

Regarding claim 6, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 1.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6), and the second driveshaft segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated fig. 6) that receives the male connection member (42) to rotationally couple the first driveshaft (26, 42) segment to the second driveshaft segment (36, 40) as shown in the Examiner’s interpretation in annotated fig. 6.

Regarding claim 7, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 1.
Templeton further discloses the slot (100, fig. 6) defines a first slot, wherein the first connecting portion defines an envelope (44, fig. 6), wherein the envelope (44) defines the axial opening (48, fig. 6).

Regarding claim 8, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 7.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and second coupling members 40, 42 reversed so that first coupling member is a male (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6) that resides entirely within the axial opening (48, annotated fig. 6) (One having ordinary skill in the art would recognize that when first and second coupling members 40, 42 kept the same relative size and are reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component, male connection member 42 resides entirely within axial opening 48 as seen in annotated fig. 6) such that the envelope (44, annotated fig. 6) protects the male connection member (42) against damage when the attachment unit (14, fig. 1) is detached from the powerhead unit (12, fig. 1), and the second driveshaft member segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated 
    PNG
    media_image6.png
    304
    412
    media_image6.png
    Greyscale
fig. 6).


    PNG
    media_image7.png
    302
    452
    media_image7.png
    Greyscale


Regarding claim 9, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 7.
Templeton further discloses the envelope (44, fig. 4) further defines a first clamping flange (74A, annotated fig. 2) and a second clamping flange (74B, annotated fig. 2) separated by a second slot (82, fig. 2). 
Templeton does not explicitly disclose the first connecting portion includes a clamping bolt that extends through the first and second clamping flanges, and a clamping knob threadably engaged to the clamping bolt, the clamping knob being rotatable to selectively clamp the first connecting portion to the second connecting portion.
However, Nagahama teaches the first connecting portion (30a, fig. 6) includes a clamping bolt (103, fig. 6) that extends through the first clamping flange (C, annotated fig. 4) and the second clamping flange (D, annotated fig. 4) and a clamping knob (105, fig. 4) threadably engaged to the clamping bolt (103), the clamping knob (103) being rotatable to selectively clamp the first connecting portion (30a, fig. 4) to the second connecting portion (30b, fig. 4).


In arguendo that the limitation “the male connection member resides entirely within axial opening” as recited in claim 8 is not satisfied, an alternate rejection of claim 8 is given.


    PNG
    media_image8.png
    219
    395
    media_image8.png
    Greyscale
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (U.S. 6,006,434), hereinafter Templeton, in view of Nagahama (U.S. 2014/0208599 A1), in further view of Kirkendall (U.S. 6,171,125), in further view of Murohushi et al. (U.S. 4,575,356), hereinafter Murohushi.

Regarding claim 8, Templeton, as modified by Nagahama, as further modified by Kirkendall, discloses the invention as recited in claim 7.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and second coupling members 40, 42 reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component.  In light of Templeton col. 5, ll. 59 – 63, Templeton further discloses the first driveshaft segment (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6) that resides within the axial opening (48, annotated fig. 6) such that the envelope (44, annotated fig. 6) protects the male connection member (42) against damage when the attachment unit (14, fig. 1) is detached from the powerhead unit (12, fig. 1), and the second driveshaft member segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated fig. 6).
Templeton, as modified by Nagahama, as further modified by Pooley, does not explicitly disclose a male connection member that resides entirely within the axial opening.
However, Murohushi teaches a male connection member (7, fig. 3) that resides entirely within the axial opening (C, annotated fig. 3).
.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the sleeve including a clip that engages an opening formed in the one of the first shaft segment and the second shaft segment.”  The closest prior art, Templeton and Nagahama, discloses Applicant’s invention except the claimed limitation.  Templeton discloses the sleeve removably coupled to one of the first shaft segment and Nagahama discloses the sleeve defining a key; however, neither Templeton nor Nagahama disclose or suggest the claimed limitation.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the .

Response to Arguments
Applicant’s amendments and arguments, filed 6 January 2022, with respect to the rejection of claims 1 – 9 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Templeton, Nagahama, and Pooley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        
8 March 2022
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731